Case 1:17-cv-01789-DLC Document 531-1 Filed 11/18/19 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION, 17-CV-1789 (DLC)

Plaintiff,

COMI. Sag mney

¥.

LEK SECURITIES CORPORATION, et
al,

Pore PET ey
oY BiB

 

 

Defendants.

 

 

 

 

 

 

NUNC PRO TUNC ORDER TO CORRECT FINAL JUDGMENT AS TO
DEFENDANT LEK SECURITIES CORPORATION

WHEREAS this Court entered a Final Judgment as to Lek Securities Corporation (“Lek
Securities”) on September 30, 2019 (ECF No. 468);

WHEREAS the Final Judgment as to Lek Securities contained a typographical error in
Section IV concerning the amount of prejudgment interest;

WHEREAS the amount of prejudgment interest in Section [V should have been
$106,269, as accurately reflected in the Consent of Lek Securities (ECF No. 466), and not
$106,892;

IT IS ORDERED, ADJUDGED, AND DECREED that Section IV of the Final Judgment
as to Lek Securities is corrected, nunc pro tunc, to state that Defendant Lek Securities is liable
for disgorgement of $419,623, representing profits gained as a result of the conduct alleged in
the Complaint, together with prejudgment interest thereon in the amount of $106,269, and a civil
penalty in the amount of $1,000,000 pursuant to Section 21(d) of the Exchange Act. Defendant

shall satisfy this obligation by paying $1,525,892 to the Securities and Exchange Commission

 
Case 1:17-cv-01789-DLC Document 531-1 Filed 11/18/19 Page 3 of 3

within 30 days after entry of this Final Judgment.

Dated: Ae Joan best? 2019 ) /
. v

UNITED es DISTRICT JUDGE

 

 
